Mr. Chief Justice Shepard
dissenting:
I cannot agree to the conclusion in this case.
The plaintiff engaged in a business without having taken out the license required by law. Without this he was prohibited from doing business as a real estate broker, and became subject, also, for paying a penalty for doing such business.
The contract .which he made for selling the land was clearly illegal. Recovery upon such contracts has been denied from an *333early date. Lord Holt announced the rule at an early date that “every contract made for or about any matter or thing prohibited and made unlawful by any statute is a void contract.” Bartlett v. Vinor, Carth. 252.
Mr. Justice Brewer declared the same rule in Miller v. Ammon, 145 U. S. 424-426, 36 L. ed. 761, 762, 12 Sup. Ct. Rep. 884, in the following language: “The general rule of law is that a contract made in violation of a statute is void.” It matters not whether the thing is expressly prohibited or impliedly so by fixing a penalty for its violation. No contract ought to be enforced in the courts of a state whose laws have been set at defiance.
The only established exception to the general rule before stated is that where from something in the language of the regulatory statute it did not intend that the contract should be void.
The cases of Harris v. Runnels, 12 How. 79-84, 13 L. ed. 901-903, and Pangborn v. Westlake, 36 Iowa, 546, come within this exception. Both cases are clearly distinguishable from this. In them the statute furnished ground for interpretation; in the ease under consideration there is positively none.
Pangborn v. Westlake involved a statute requiring the registration of all maps of survey of town additions under a penalty. The contract was for the sale of a lot in an unrecorded subdivision. The court stated that the unlawful act was the failure to record the plat; that the sale of land was not prohibited. The case is so interpreted in a case in the same court shortly thereafter, in which the general rule was applied on the ground that the statute afforded no room for construction. Dillon v. Allen, 46 Iowa, 299-302, 26 Am. Rep. 145.
The general rule has been applied in the states generally without regard to whether the license act is for the purpose of revenue only. Stevenson v. Ewing, 87 Tenn. 46—49, 9 S. W. 230 (license of real estate broker); Buckley v. Humason, 50 Minn. 195, 16 L.R.A. 423, 36 Am. St. Rep. 637, 52 N. W. 385 (real estate broker’s license); Harding v. Hagar, 60 Me. 340 (shipbroker’s license); Johnson v. Hulings, 103 Pa. 498, 49 Am. *334Rep. 131 (real estate broker’s license); DeWit v. Lander, 72 Wis. 120, 39 N. W. 349, and Smith v. Robertson, 106 Ky. 472, 45 L.R.A. 510, 50 S. W. 852 (license for keeping stallion).
In all of the above cases, and others that could be cited, the sole purpose of the statute was to raise revenue from the license tax, but as stated by the court in Stevenson v. Ewing, 87 Tenn. 49, 9 S. W. 230, that fact alone is not sufficient; it can be taken into consideration only when there is something in the language of the statute from which it may reasonably be inferred that a contract by an unlicensed person was not intended to be void.
The plaintiff in this case deliberately violated the law in acting as a real estate broker without paying, the license fee required of him by the law.
This the statute expressly prohibits him from doing. To permit the enforcement of a contract made under such circumstances would be to encourage others to avoid the payment of the license taxes required of them in order that their business be made lawful. It is a strange anomaly that a contract made in violation of a penal law can be enforced in the courts of the jurisdiction whose laws have been trampled upon and set at defiance.
In my opinion the judgment should be reversed.